t c memo united_states tax_court christopher k and brenda m cox et al petitioners v commissioner of internal revenue respondent docket nos filed date gregory w bond for petitioners ann l darnold for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies ‘cases of the following petitioners are consolidated herewith gregory a cox and linda m cox docket no and robert a burke and deborah a burke docket no - - penalties and additions to tax with respect to petitioners’ federal income taxes christopher k cox christopher brenda m cox brenda docket no sec_6662 sec_6651 a year deficiency penalty addition_to_tax dollar_figure big_number big_number dollar_figure dollar_figure gregory a cox gregory linda m cox linda docket no sec_6662 year deficiency penalty dollar_figure big_number dollar_figure robert a burke robert deborah a burke deborah docket no sec_6662 year deficiency penalty dollar_figure big_number dollar_figure ‘the record also reflects that respondent issued to deborah a separate notice_of_deficiency disallowing a net_operating_loss_carryback claimed for although the parties have treated as one of the years in dispute we do not examine respondent’s determinations made in deborah’s notice_of_deficiency because deborah did not file a petition with this court regarding that notice sec_6213 7all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar petitioners in each docket filed separate petitions contesting the proposed deficiencies penalties and additions to tax these cases were consolidated for trial briefing and opinion pursuant to rule a because they present common issues of fact and law after the parties’ concessions ’ the only remaining issues for decision are whether christopher gregory and deborah shareholders in cox tomato inc cox tomato an s_corporation had sufficient bases in their cox tomato stock and in any -respondent and christopher agree that in christopher had gain of dollar_figure from the sale of stock rather than dollar_figure as was set forth in the notice_of_deficiency christopher also conceded that he received ordinary dividend income of dollar_figure in christopher did not present evidence regarding respondent’s determination that he had unreported capital_gain distributions of dollar_figure from merrill lynch in or that he was liable for the addition_to_tax under sec_665l1 a for failure to timely file his return and christopher did not dispute these adjustments on brief these adjustments are deemed conceded in accordance with rule b christopher gregory and deborah did not present evidence regarding respondent’s determination that they had unreported distributions from cox tomato in of dollar_figure dollar_figure and dollar_figure respectively and they did not dispute these adjustments on brief these adjustments are deemed conceded in accordance with rule b deborah conceded that she received from cox tomato cash distributions of dollar_figure in and dollar_figure in and that those amounts increase her taxable_income for the respective taxable years deborah also conceded that her share of cox tomato’s loss for was dollar_figure rather than dollar_figure as she originally reported the only other issues raised in the notices of deficiency are computational q4e- indebtedness owed by cox tomato to them hereinafter referred to in the aggregate as basis in cox tomato to deduct their respective shares of the ordinary losses generated by cox tomato during the years at issue whether deborah may reduce the gross_income she derived from her use of a corporate automobile to reflect that she used the automobile in part for business and that she reimbursed cox tomato for some of her personal_use and whether christopher and brenda and gregory and linda are liable for the accuracy-related_penalty imposed by sec_6662 for and whether robert and deborah are liable for the accuracy-related_penalty imposed by sec_6662 for findings_of_fact rt background some of the facts have been stipulated and are so found we incorporate the stipulation of facts into these findings by this reference on the date the petitions were filed christopher and brenda resided in edmond oklahoma gregory and linda resided in oklahoma city oklahoma and robert and deborah resided in ardmore oklahoma christopher gregory and deborah collectively referred to as petitioner shareholders are siblings - - for all relevant periods cox tomato was an s_corporation that bought and sold fresh produce primarily from california and florida in petitioner shareholders inherited their shares of stock in cox tomato from their father for all relevant periods petitioner shareholders were the sole shareholders of cox tomato and used the cash_method_of_accounting and the calendar_year for tax reporting during the years at issue christopher and gregory each owned dollar_figure percent and deborah owned dollar_figure percent of cox tomato’s stock without regard to any of the disputed transactions discussed infra their bases in their shares of cox tomato stock were christopher gregory deborah dollar_figure 1dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ‘the parties stipulated each petitioner shareholder’s basis the stipulation with respect to gregory’s basis however appears to contain a typographical error the corrected calculation indicates that gregory actually had a basis on date of dollar_figure instead of dollar_figure the stipulated number in cox tomato had an operating loss of dollar_figure petitioner shareholders reported their pro_rata shares of cox tomato’s operating loss on their respective schedules e supplemental income and loss to their respective form sec_1040 united_states individual_income_tax_return for because each petitioner shareholder was unable to utilize fully his or her pro_rata share of cox tomato’s loss each petitioner shareholder filed a form_1045 application_for tentative refund which reported a net_operating_loss nol for and carried that nol back to prior taxable years christopher carried his nol back to and gregory carried his nol back to only and deborah carried her nol back to and in cox tomato had an operating loss of dollar_figure deborah reported dollar_figure of that loss on the schedule e to her form_1040 ti loans a loan for dollar_figure on date christopher and brenda purchased improved real_estate located pincite east sheridan in oklahoma city oklahoma and gave a mortgage on the property first mortgage to the seller christopher subsequently leased the property to cox tomato for use as a corporate office and warehouse the warehouse with respect to the warehouse christopher reported rents received mortgage and other interest_paid and expenses for repairs paid on his schedules e to his and form sec_1040 neither gregory nor deborah received any income or - paid any expenses with respect to the warehouse in any of the years in issue on date christopher and brenda borrowed dollar_figure from the oklahoma bank loan cox tomato acting through christopher in his official capacity as president was a signatory on the loan christopher brenda and cox tomato executed an installment note for dollar_figure christopher and brenda also executed a mortgage in favor of the oklahoma bank giving the bank a security_interest in the warehouse christopher used approximately dollar_figure of the loan proceeds to pay off the first mortgage on the warehouse and gave approximately dollar_figure of the remaining loan proceeds to cox tomato to fund its operations the terms of the installment note required monthly payments christopher treated loan as his personal debt and made at least some payments on it neither gregory nor deborah made any payments on loan in any of the years in -because no deficiency has been asserted for the taxable_year we may not determine an overpayment or underpayment_of_tax for that taxable_year sec_6214 800_f2d_987 10th cir affg 84_tc_1308 we may however examine the facts and transactions of the taxable_year to the extent necessary to correctly determine petitioners’ tax_liabilities for the years at issue sec_6214 61_tc_436 affd without published opinion 510_f2d_970 3d cir --- - issue either to the oklahoma bank or to christopher in reimbursement for his payments b loan for dollar_figure on date petitioner shareholders and cox tomato as co-makers borrowed dollar_figure from the oklahoma bank loan for cox tomato’s operating capital petitioner shareholders and cox tomato executed an installment note for dollar_figure in favor of the oklahoma bank christopher and brenda also gave the oklahoma bank a mortgage on their personal_residence as security for the loan christopher treated loan as his personal obligation and made at least some payments on it during neither gregory nor deborah made any payments on the loan either to the oklahoma bank or to christopher in reimbursement for his payments during iii monthly distributions and corporate automobile cox tomato distributed to deborah dollar_figure each month from january to date and from january to date in the intervening months of date to date cox tomato distributed to deborah only dollar_figure each month retaining the dollar_figure difference as deborah’s payment for her personal_use of a ford explorer automobile provided to her by cox tomato from - date through date the automobile’s annual lease value was dollar_figure in and deborah also used the automobile for business purposes such as collecting receivables and other employees used the automobile during working hours to deliver small quantities of produce neither cox tomato nor any petitioner shareholder however kept a mileage log or any other documentation to substantiate the automobile’s business use during the years at issue iv notices of deficiency in the notices of deficiency respondent determined that in petitioner shareholders did not have sufficient bases in cox tomato to claim the losses reported respondent determined that christopher and gregory had no bases in cox tomato respondent determined that deborah had a basis of dollar_figure in cox tomato allowed deborah to recognize a flowthrough loss in to the extent of that basis and disallowed the dollar_figure loss she claimed in because respondent determined that she had no remaining basis respondent disallowed each of petitioner shareholders’ nol carrybacks for all the years in issue respondent further determined that deborah must include the ‘deborah has conceded that the distributions received during and are includable in her income as determined by respondent - prorated annual lease value of the corporate automobile she drove in and in her income for those years lastly respondent determined that christopher gregory and their spouses are each liable for an accuracy-related_penalty for under sec_6662 and b for negligence or disregard of rules or regulations and that deborah and her spouse are liable for an accuracy-related_penalty for under sec_6662 and b for substantial_understatement opinion i petitioners’ bases in cox tomato the primary issue for consideration is whether petitioner shareholders had sufficient bases in their cox tomato stock and in any indebtedness owed by cox tomato to them to deduct their distributive shares of cox tomato’s losses for the years at issue respondent determined that the amount of cox tomato’s losses petitioner shareholders could deduct was limited by their adjusted bases in cox tomato at the end of petitioner shareholders contend that certain transactions in which they participated increased their bases in cox tomato under sec_1366 thereby allowing petitioners to deduct a larger portion of cox tomato’s losses a shareholder of an s_corporation may deduct his pro_rata share of any loss sustained by the corporation sec_1366 a shareholder’s deduction however is limited to his basis in the s corporation’s stock and in any debt the corporation may owe him hereinafter referred to in the aggregate as basis in an s_corporation sec_1366 ’ a taxpayer may increase his basis in an s_corporation only if he makes an additional economic outlay to or for the benefit of the s_corporation 944_f2d_747 10th cir 875_f2d_420 4th cir ‘to increase the basis in the stock of a subchapter_s_corporation there must be an economic outlay on the part of the shareholder affg 90_tc_206 guerrero v commissioner tcmemo_2001_44 in order to increase the basis in the indebtedness of an s_corporation there must be an economic outlay on the part of the shareholder an economic outlay for this purpose is an actual contribution of cash or property by the shareholder to the s_corporation or a transaction that leaves the s_corporation indebted to the shareholder sec_1366 estate of leavitt v commissioner supra pincite the economic outlay must leave ‘ the taxpayer poorer in a material sense’ after the transaction than when the transaction began 54_tc_1293 quoting 5_tc_250 ‘losses in excess of basis may be carried forward to any subseguent year in which a shareholder has basis in the sdollar_figurecorporation’s stock or debt sec_1366 when an s_corporation shareholder is only indirectly liable for a corporate debt that shareholder has not transferred any cash or property to the s_corporation or created corporate indebtedness owed to him until and to the extent the shareholder actually pays the debt 50_tc_762 for example if a shareholder of an s_corporation simply guarantees a corporate debt that guaranty does not constitute an economic outlay and the shareholder is not entitled to increase his basis in the s_corporation as a result of the guaranty goatcher v united_states supra estate of leavitt v commissioner supra when however a shareholder obtains a personal loan and transfers some or all of the loan proceeds to the s_corporation he has made an economic outlay and is entitled to increase his basis in the s_corporation in an amount equal to the amount transferred to the s_corporation see 59_tc_172 with these principles in mind we examine the transactions that petitioner shareholders contend entitle them to an increase in their s_corporation bases a loan for dollar_figure basis apportionment among petitioner shareholders petitioner shareholders first contend that loan should increase each of their bases because they each made an economic outlay in that the loan was secured with jointly owned property respondent contends that neither gregory nor deborah made an economic outlay with regard to loan petitioner shareholders’ argument depends upon a faulty premise petitioner shareholders contend that although christopher and brenda purchased the warehouse and titled it in their names christopher and brenda actually held the warehouse as nominees for the three siblings because the warehouse was used as security for the loan petitioner shareholders argue that as the legal and or equitable owners of the warehouse they are entitled to increase their respective bases in cox tomato by the amount of the loan whether petitioner shareholders jointly owned the warehouse is not controlling here a shareholder who uses individually owned property to secure corporate debt has not necessarily made an economic outlay requiring an increase in his adjusted_basis under sec_1366 perry v commissioner supra pincite raynor v commissioner supra pincite guerrero v commissioner supra economic outlay requires a contribution of cash or property in exchange for the stock of the corporation or the creation of an indebtedness owed by the corporation to the shareholder estate of leavitt v commissioner supra pincite- as we stated in raynor v commissioner supra pincite no form of indirect borrowing be it guaranty surety accommodation comaking or otherwise gives rise to indebtedness from the corporation to the shareholders until and unless the shareholders pay part or all of the obligation prior to that crucial act ‘liability’ may exist but not debt to the shareholders neither gregory nor deborah made any payments to the oklahoma bank christopher or cox tomato regarding loan consequently neither gregory nor deborah made any economic outlay with regard to the loan and the loan does not increase their bases in cox tomato under sec_1366 christopher’s increase in basis christopher contends in the alternative that loan should increase only his basis in cox tomato because only he owned the warehouse and made payments on the loan apparently assuming that loan was really a personal loan to christopher and not to cox tomato respondent concedes that christopher is entitled to increase his basis in cox tomato to the extent that christopher proves how much of the loan proceeds was paid over to cox tomato respondent contends however that christopher failed to introduce sufficient credible_evidence to establish the amount contributed to cox tomato and the amount ‘deborah argued in connection with the loan that she contributed or loaned dollar_figure to christopher for improvements to the warehouse and that her transfer of funds shows she was a co- owner of the warehouse as discussed supra however ownership is not controlling here moreover deborah has not argued or proven that she is entitled to adjust her basis for this amount in any event she offered no documentation of her dollar_figure transfer of funds nor did she prove that the funds went to cox tomato we are not required to accept a taxpayer’s self-serving testimony as evidence particularly in the absence of corroborating evidence 87_tc_74 - - used to pay off christopher and brenda’s first mortgage on the warehouse christopher has the burden of proving how much money he transferred to cox tomato out of the proceeds of loan rule a citing a lack of documentation in the record respondent asserts that christopher has not met his burden while it is true that the record in this case is lacking in documentation that would have made our analysis of this issue easier and more satisfying christopher nevertheless has convinced us that he transferred approximately dollar_figure of the loan proceeds to cox tomato in christopher testified to that effect and also offered an explanation regarding why documentation of what transpired in is not available ’ we accept christopher’s testimony on these subjects as credible after evaluating the evidence we find that christopher transferred dollar_figure of the dollar_figure loan proceeds to cox tomato in and we hold that christopher is entitled to increase his adjusted_basis in cox tomato by a corresponding amount b loan for dollar_figure petitioner shareholders also contend that they were entitled to increase their bases in cox tomato in an aggregate amount of christopher testified that he tried to find his records for and but was not able to do so he also tried to get records from umb bank formerly the oklahoma bank but the bank did not retain records for more than years - dollar_figure to reflect that they were personally liable on loan petitioner shareholders urge us to conclude that they made an economic outlay simply by signing the loan documents respondent contends that the loan was not made until therefore the issue of whether the loan requires an adjustment to the bases of christopher and gregory in is not before us respondent further contends that deborah did not make an economic outlay with respect to loan loan was not made until since the loan did not exist in it cannot have any bearing on the calculation of christopher’s or gregory’s basis in cox tomato during deborah is also not entitled to any adjustment in her basis by reason of loan although deborah signed as a borrower on the promissory note memorializing the loan deborah did not make any payments to the oklahoma bank on loan nor did she transfer any cash or property to cox tomato in connection with loan we hold therefore that deborah has failed to prove that she made any economic outlay with respect to loan and absent such proof she is not entitled to increase her basis in cox tomato by reason of the loan christopher asserts that he is entitled to increase his basis in cox tomato to reflect the dollar_figure loan the loan and an additional dollar_figure loan that he obtained in we decline to decide whether these loans increase christopher’s basis since christopher has not filed a petition with respect to any year after il corporate automobile respondent determined that the prorated annual lease value of the corporate automobile furnished to deborah during and constituted additional gross_income to deborah in each of those years deborah concedes that the automobile’s prorated annual lease value constituted income to the extent that she used the automobile for personal reasons and did not pay for such personal_use deborah contends however that the automobile’s prorated annual lease value did not constitute income to the extent the automobile was used for business purposes and to the extent she compensated cox tomato for her personal_use of the automobile deborah however has cited no provision of the internal_revenue_code in support of her argument sec_61 provides that gross_income includes fringe_benefits such as employer-provided automobiles sec_1 a income_tax regs absent a statutory exclusion sec_61 requires that deborah’s gross_income include the full annual lease value of the automobile prorated for the portion of the calendar_year in which the automobile was available to deborah sec_1_61-21 income_tax regs the parties agree that the prorated annual lease value of the automobile is dollar_figure for and dollar_figure for sec_1_61-21 a and b and i income_tax regs - - if deborah’s argument is that she is entitled to exclude a portion of the annual lease value of the automobile from her gross_income as we interpret it to be her argument would appear to be grounded in sec_132 sec_132 provides that gross_income does not include any fringe benefit that qualifies as a working_condition_fringe sec_132 a working_condition_fringe is defined as any property provided to an employee of the employer to the extent that if the employee paid for such property such payment would be allowable as a deduction under sec_162 or sec_167 sec_132 the value of property or services furnished to an employee by an employer however may not be excluded from an employee’s gross_income as a working_condition_fringe pursuant to sec_132 unless the substantiation requirements of either sec_274 or sec_162 whichever is applicable and related regulations are satisfied sec_1_132-5 income_tax regs sec_274 provides that no deduction is allowed with respect to the use of listed_property as defined in sec_280f unless certain elements are substantiated see sec_1_274-5t temporary income_tax regs fed reg date a passenger_automobile of the type furnished to deborah qualifies as listed_property under sec_280f d a hence deborah must satisfy the substantiation requirements of sec_274 in order to argue successfully she - - may exclude all or part of the prorated annual lease value of the automobile as a working_condition_fringe under sec_132 sec_1_132-5 income_tax regs sec_274 requires a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the following four elements before a deduction or credit with respect to the alleged business use of an automobile will be allowed the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose of the use of the automobile sec_1_274-5t temporary income_tax regs fed reg date although the applicable regulations provide considerable guidance to employees who like deborah seek to exclude a portion of the value of a company-supplied automobile from their income as a working_condition_fringe and are required to substantiate their business use of the automobile eg sec_1_132-5 through f income_tax regs sec_1_274-5t and c e temporary income_tax regs fed reg date sec_1_274-6t temporary income_tax regs fed reg date deborah’s effort to substantiate business use consisted solely of general testimony that she used the - - automobile for business approximately percent of the time she introduced no testimony documentation or corroborative evidence of any kind sufficient to establish each of the elements required by sec_274 sec_1_274-5t temporary income_tax regs fed reg date deborah also argues that the amounts retained by cox tomato from the monthly distributions she received from june through date to compensate cox tomato for her personal_use of the corporate automobile should be excluded from her gross_income we reject this argument because it fails to recognize that respondent’s adjustment increasing deborah’s income by the amount of distributions she received for includes only the distributions deborah actually received ie the distributions net of the amounts retained by cox tomato for deborah’s personal_use of the automobile in effect deborah has received the benefit of an exclusion because the amount cox tomato withheld from her distribution to compensate the company for her personal_use of the automobile was not included in her income deborah is not entitled to exclude from income money she is not otherwise required to include in income in the first place on this record therefore we hold that deborah has failed to substantiate her business use of the corporate automobile she drove during and as required by sec_132 and sec_274 and that deborah is not entitled to exclude any part of the --- - automobile’s prorated lease value from her gross_income in those years tii sec_6662 penalty a accuracy-related_penalties for negligence or disregard respondent determined that for christopher and brenda and gregory and linda petitioners cox were liable for an accuracy-related_penalty under sec_6662 because their underpayments of tax for were due to negligence or disregard of rules or regulations although petitioners cox contend that they are not liable for the accuracy-related_penalty under sec_6662 the only arguments they made in support of their position were that respondent erred in making his determination and that christopher and gregory had sufficient bases to allow them to deduct the nols claimed sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 see 85_tc_934 negligence is lack of due care or failure to do what a reasonable and prudent person would do under the circumstances the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of -- - rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id disregard of rules or regulations is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id sec_6664 provides in pertinent part that the sec_6662 penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reasonable_cause and good_faith may be indicated by an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs we have concluded that christopher may increase his basis in cox tomato by dollar_figure to reflect the money he transferred to cox tomato from loan gregory however did not show that he is entitled to increase his adjusted_basis in cox tomato with respect to other adjustments proposed in the notices of ‘christopher may still have an underpayment because of his concessions regarding other adjustments - - deficiency petitioners cox did not introduce any evidence to show they made a reasonable effort to comply with the provisions of the internal_revenue_code or to determine the correctness of their reporting positions or that they had reasonable_cause for their respective underpayments because petitioners cox failed to prove that the proposed deficiencies were not attributable to negligence or disregard of rules or regulations and because they did not assert any other basis for obtaining relief from the sec_6662 penalty we sustain respondent’s determinations that petitioners cox are liable for the sec_6662 penalty to the extent that the rule_155_computations show they are liable for underpayments b accuracy-related_penalty for substantial_understatement of tax respondent determined that deborah and her spouse petitioners burke were liable for an accuracy-related_penalty under sec_6662 and b for because the underpayment_of_tax was due to a substantial_understatement_of_income_tax petitioners burke contend that they are not liable for the penalty sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment attributable to any substantial_understatement of tax a substantial_understatement occurs when the amount of the understatement exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure dollar_figure for corporations sec_6662 -- - the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or any item for which the relevant facts affecting the item’s tax treatment were adequately disclosed in the return or in a statement attached to the return and there was a reasonable basis for the tax treatment by the taxpayer sec_6662 b i additionally no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 respondent determined that the understatement to which the penalty applied was attributable to three items deborah’s failure to report as income dollar_figure of distributions received from cox tomato deborah’s failure to report as income the annual lease value dollar_figure of the corporate automobile and deborah’s reported flowthrough loss from cox tomato of dollar_figure petitioners burke do not contend nor have they proven that they had substantial_authority for the tax treatment of the items in question or that they adequately disclosed all relevant facts as to the tax treatment of those items they also do not contend nor have they proven that they had a reasonable basis for their tax treatment of the items or that they qualify for relief under sec_6664 consequently petitioners burke have failed to demonstrate that they are not liable for the - - accuracy-related_penalty for substantial_understatement_of_income_tax for accordingly we sustain respondent’s determination iv conclusion we hold that christopher is entitled to increase his adjusted_basis in cox tomato by dollar_figure the amount he transferred to cox tomato in we also hold that as to all other adjustments addressed in this opinion respondent’s determinations must be sustained we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
